Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the RCE filed 4/5/21.
Claims 1-6, 8, 10-14, and 17 are pending.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, the limitation “at least one property” is confusing since it is not clear if this limitation refers back to the previously recited “at least one property” in line 9 of claim 1 or to a different property of the at least one object.  If it refers to the former, examiner suggests changing the limitation to read “the at least one property” to overcome this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 10-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szabo et al., Pub. No. US 2018/0063853, (“Szabo”) in view of Koster et al., US Patent No. 9,961,169, (“Koster”) and Fujishiro et al., Pub. No. US 2019/0053199, (“Fujishiro”), newly cited.
Independent Claims
Regarding independent claim 1, Szabo teaches the claimed limitations “A method for handling data path creation in a quick user datagram protocol (UDP) Internet connection (QUIC) session in a wireless network system (see paragraph no. 0021 for a QUIC protocol), comprising: 
receiving, by an electronic device, at least one request from at least one application for processing at least one object (paragraph no. 0021, “The UE is configured to run a plurality of applications … namely a media player app 110 and a web browser app 120 – the media player app 110 would process a video file or “object”); 
determining, by the electronic device, at least one network condition based on a plurality of parameters associated with the electronic device (paragraph no. 0025, “the UE 100 comprises a network resource reallocation controller … to control the network node 300 to reallocate its available network resources”; the “one network condition” reads on the UE determining to reallocate network resources based on certain UE ; 
determining a number of data paths to be created within the QUIC session based on the plurality of parameters and at least one property of the at least one object (see paragraph nos. 0025, 0032-0033, supra; see also, paragraph no. 0021, “the apps may be assigned UDP sockets”; the “number of data paths” reads on the one or more assigned UDP sockets and these UDP sockets are based on parameters such as bandwidth priority and/or delay priority as shown in Fig. 5 and at least one property such as a video property of the video file or “object” processed by the media player app 110); and 
creating, by the electronic device, one or more data paths within the QUIC session based on the determined number of data paths” (the UE creates at least one data path or network socket using QUIC, see paragraph no. 0021 and Fig. 1; content is requested and received from network node 300 via the at least one data path that has been created by the UE and the at least one data path is, e.g., one of the assigned UDP sockets as discussed above) as recited in claim 1.
	Szabo does not teach the limitation “if the at least one network condition meets a network criterion” of claim 1.  However, Szabo does teach monitoring a network condition, see above.  
	Koster teaches in Fig. 3 and its respective written description, collecting network and system metrics to determine QoS (step 304) and comparing the quality of the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Szabo by incorporating the teachings of Koster to improve the making of the reallocation of network resource decisions by the UE by basing it on the quality of the network path.  This would lead to an optimal performance for data being transmitted between the UE and the network, as suggested by Koster in col. 4, lines 52-56, and/or improve the quality of experience (QoE) of the user using the applications, as suggested by Szabo in paragraph no. 0035.
	Szabo does not teach the newly added limitations “wherein the creating of the one or more data paths further comprises: estimating a buffer size for each data path of the determined number of data paths based on an interface connection; and creating the one or more data paths based on the determined number of data paths and the buffer size” as now recited in claim 1.  Note that Szabo does teach “creating the one or more data paths based on the determined number of data paths” as delineated above but it does not teach using “buffer size” in combination with “the determined number of data paths” to create the one or more data paths.
	Fujishiro teaches the limitations “estimating a buffer size for each data path of the determined number of data paths based on an interface connection (see paragraph nos. 0088, 0089, 0091 and in particular, paragraph no. 0091 which discloses “the extra buffer statuses (Buffer Size #0 to Buffer Size #7) … Buffer Sizes #0 to #7 correspond to bearers #0 to #7 (or logical channels #0 to #7, respectively”; the “for each data path” reads on the respective bearer or logical channel and the “interface connection” reads on the interface connection between the UE and the network); and creating the one or more data paths based on the determined number of data paths and the buffer size” (see paragraph nos. 0043, 0091 which disclose that radio bearers are established/created and released and the radio bearers #0 to #7 correspond to the buffer sizes #0 to #7, respectively; the radio bearers are established/created “based” on the determined number of radio bearers (e.g., radio bearers #0 to #7) and the buffer size since Fujishiro teaches that the radio bearers correspond to the buffer sizes, respectively).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Szabo and Koster by incorporating the teachings of Fujishiro to improve the allocation of bearers/data paths between the UE and the network, thereby increasing the bandwidth.  In addition, it would have been further obvious since using a buffer size in the creation of data paths is merely one of several straightforward possibilities which one of ordinary skill in the art would select, depending on the particular design constraints of the system.
Regarding independent claim 13, this independent claim is a corresponding apparatus (i.e., electronic device) claim of the method claim 1 and recites similar subject 
	Regarding further independent claim 13, see Szabo, Fig. 3 for a “memory” (working memory 530) and “at least one processor” (processor 520).
Dependent Claims
	Regarding claim 2, Szabo further teaches “scheduling the at least one object to be sent over the one or more data paths based on burst information” (paragraph no. 0037, the “burst information” reads on any one of the disclosed buffering time, user pressing the Fast Forward button, or skipping to a portion of the media file that has yet to be buffered).  
Regarding claims 3 and 14, Szabo further teaches “wherein the plurality of parameters comprises one or more of a network awareness parameter (reallocation of network resources), a connection parameter (see Fig. 5, bandwidth and delay priority parameters), or a context parameter (paragraph no. 0036, the switching between foreground and background displays of an application such as a media player app) associated with the at least one object.” 
Regarding claim 4, Szabo further teaches “wherein the network awareness parameter is determined based on a radio condition (radio condition between the UE and network, see Fig. 1), and the radio condition is determined based on one or more of 
Alternatively, assuming arguendo that Szabo does not teach that the radio condition is determined based on RAT information, Koster alternatively teaches that the radio condition is based on “signal strength observed by the electronic device” (e.g., see col. 4, lines 57-61, which teaches a quality of network path, etc., which uses signal strength received by the UE to make measurements regarding the quality of network path).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Szabo and Koster by incorporating the additional teachings of Koster to further improve the QoE of the user in using the apps, as suggested by Szabo in paragraph no. 0035.
Regarding claim 5, Szabo further teaches “wherein the connection parameter is determined based on one or more of an end-to-end latency (see Fig. 5, delay priority parameter), a packet loss rate, a window information, or a retransmission rate fetched from a QUIC library component.” 
Regarding claim 6, Szabo further teaches “wherein the context parameter is determined based on one or more of a type of the at least one object, a foreground activity, a background activity (paragraph no. 0036, the switching between foreground 
Regarding claim 10, Szabo further teaches “wherein the at least one property comprises one or more of a size of the at least one object, a number of the at least one object, or a priority of the at least one object” (see Fig. 5, delay or bandwidth priority).
 	Regarding claims 11 and 17, Szabo further teaches “wherein the creating of the one or more data paths further comprises: 
configuring a single data path for data packets of an incoming media stream, wherein the incoming media stream includes the at least one object, the at least one object is to be transmitted through a server, and the incoming media stream is followed by subsequent incoming media streams (see Fig. 1 and its respective written description which teaches a media player app 110 receiving media content from a content provider 200 via a single data path; the “incoming media stream” reads on the initial burst of incoming media stream or packet #1 when the media player 110 is operating and the “subsequent incoming media streams” reads on the subsequent incoming media stream or packets (packet #2, 3, etc.) following the initial burst);
estimating burst information associated with the incoming media stream and one or more of: i) a network awareness parameter and ii) a connection parameter for the subsequent incoming media streams (paragraph no. 0037; the “burst information” reads on any one of the disclosed buffering time, user pressing the Fast Forward button, or 
creating the one or more data paths based on the determined number of data paths and the burst information to accommodate the subsequent incoming media streams” (paragraph no. 0037, “this information would indicate that more network resources need to be allocated to the media player app 110 in order to avoid degrading the QoE of the user”; one or more created network sockets in the UE are used to receive the subsequent incoming media streams once the reallocation of network resources is performed) as recited in claim 11 and similarly recited in claim 17. 
Regarding claim 12, Szabo does not teach but Koster further teaches “wherein the network criterion (quality threshold, Fig. 3, step 306) indicates, based on the plurality of parameters, a utilization of a resource in the QUIC session” (the quality threshold in Fig. 3, step 306, indicates use of network bandwidth or “resource”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Szabo and Koster by incorporating the additional teachings of Koster to improve the making of the reallocation of network resource decisions by the UE by basing it on the quality of the network path.  This would lead to an optimal performance for data being transmitted between the UE and the network, as suggested by Koster in col. 4, lines 52-56, and/or improve the quality of .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szabo, Koster, and Fujishiro as applied to claim 1 above, and further in view of Aoki, US 2016/0094862, (“Aoki”) and Sitaraman, US 2005/0015509, (“Sitaraman”), both newly cited.
Regarding claim 8, Szabo, Koster, and Fujishiro do not teach “wherein the buffer size is configured based on the plurality of parameters and based on at least one property of the at least one object” as recited in claim 8.  
Aoki teaches configuring the size of a buffer, buffer size Bmax, depending on a plurality of parameters such as image quality request and delay request and a property of the transmission path, see paragraph no. 0017.  Aoki does not teach that the property is “of the at least one object.”
Sitaraman teaches configuring a preburst size of a buffer depending on the format and stream properties (audio versus video), see paragraph no. 0047.  Hence, Sitaraman teaches what Aoki lacks.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Szabo, Koster, and Fujishiro by incorporating the teachings of Aoki and Sitaraman to optimize the size of a buffer based on the capabilities of the user equipment and the content to be transmitted to the .
Response to Arguments
The 112(b) rejections have been withdrawn in view of applicant’s amendments.  
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Han et al., US 2021/0168840, teaches creating one or more data paths or logical channels based on the buffer sizes of those logical channels, see, e.g., paragraph nos. 0065-0067.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414